Citation Nr: 0431364	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-15 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for minimal disc bulging 
L4-5 radiculopathy, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1994 to 
October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied an increased rating for minimal disc 
bulging L4-5 radiculopathy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

On September 16, 2002, the veteran filed a claim for an 
increased rating for minimal disc bulging L4-5 radiculopathy, 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293.  He was afforded a VA 
examination in January 2003.  In his June 2003 substantive 
appeal, however, he complained that the evidence of record 
did not reflect the current condition of his disability, and 
that his disability has worsened.  In this regard, when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Under VA's duty 
to assist principles, the veteran is entitled to another 
medical examination to assess whether the present level of 
disability has increased since the January 2003 VA 
examination, and this should be accomplished o remand.  
38 C.F.R. § 3.159(c).  

Additionally, the veteran has identified March 2003 treatment 
records from a Los Angeles, California, VA outpatient 
treatment clinic.  The record does not show these treatment 
records, nor any attempts to obtain them.  Thus, the RO must 
attempt to obtain them.

The Board also observes that the veteran's minimal disc 
bulging L4-5 radiculopathy was last evaluated pursuant to the 
criteria for evaluating intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  However, the 
criteria for evaluating the spine were revised on September 
23, 2002, and again on September 26, 2003, when in addition 
to other revisions, the diagnostic code was changed to 5243.

In the Statement of the Case, the RO considered the September 
23, 2002 revisions to DC 5293, and apparently rated the 
veteran under the revised criteria in the January 2003 rating 
decision.  However, the RO in this case has neither cited nor 
considered the veteran's claim under the September 26, 2003 
revised criteria, nor indicated that it has considered the 
old criteria for evaluating the spine, as the veteran's claim 
was filed prior to September 23, 2002.

Finally, in February 2003 the veteran stated that he wanted 
to request a local hearing in order to speak and have 
witnesses speak on his behalf.  When questioned about his 
desire for a hearing, he also stated in his June 2003 
substantive appeal that he wanted the Decision Review Officer 
(DRO) process at the local RO.  The veteran has not been 
afforded a personal hearing and/or an informal conference 
with the DRO, and appropriate action should be taken on 
remand.  

Accordingly, this case is REMANDED to the AMC for the 
following development:

1.  Make arrangements to obtain the 
veteran's treatment records from the VA 
outpatient treatment clinic located at 351 
East Temple Street, Los Angeles, 
California, 90012, dated since February 
2003.

2.  As discussed above, schedule the 
veteran for an appropriate hearing and/or 
informal conference at the RO.  Also, 
ensure that he has bee provided DRO 
process, as he requested in March 2003.

3.  Schedule the veteran for an 
appropriate VA examination of his low 
back.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected minimal 
disc bulging L4-5 radiculopathy.  The 
examiner should:

a)  Determine whether there is any 
lumbosacral strain, and if so, assess 
whether it is severe, with listing of 
whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss 
of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion. 

b)  State whether the intervertebral disc 
syndrome is pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, with 
little intermittent relief; or whether the 
intervertebral disc syndrome is severe, 
with recurring attacks, with intermittent 
relief.  

c)  Assess whether there has been any 
period of acute signs and symptoms of 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician, during the 
immediately preceding 12 months and, if 
so, the total duration of these periods.  
Also, determine whether any orthopedic and 
neurologic manifestations of 
intervertebral disc syndrome are 
constantly present or nearly so; and 
whether they are present in more than one 
spinal segment.

d)  Evaluate whether there is ankylosis of 
the spine, and if so, whether it is in a 
favorable or unfavorable position.  Also, 
the examiner should measure to the nearest 
five degrees, the forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation of the 
thoracolumbar spine.  The examiner should 
determine whether muscle spasm or guarding 
is severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or, whether there is vertebral 
body fracture with loss of 50 percent or 
more of the height.

e)  Determine whether there are any 
associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment.

f)  Assess whether because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or 
injury of the spine, the range of motion 
of the spine should be considered normal, 
even though it does not conform to the 
normal range of motion.  If so, provide an 
explanation; and

g)  Evaluate any degree of functional loss 
due to weakness, fatigability, 
incoordination, or pain on movement of a 
joint under, including whether there is 
any inability of the body to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
of the scheduled examination was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  The RO should document 
its consideration of both the old and new 
rating criteria for evaluating the spine.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002); 68 Fed. Reg. 51,454-51,458 (August 
27, 2003); 69 Fed. Reg. 32,449 (June 10, 
2004).  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



